DEATILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 08, 2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto

Status of Claims
Claims 1-20 are pending

Allowable Subject Matter
Claims 1-20 are not rejected based on a prior art.  The following is the reason for indication of allowable subject matter: consider claim 1, the closest prior art reference Liu et al. (CN 107644218 – IDS) discloses “A computer-implemented method for determining hot zones of a human flow based on cartography, the method comprising: determining height data at each coordinate point in a region in the cartography sense based on density data of the human flow at the coordinate point for a period of time” (Liu, last paragraph of Page 15 and first paragraph of Page 16).  However, the cited prior art does not provide a motivation to teach “drawing contours in the region by using cartography according to the height data; and determining the hot zones of the human flow in the region according to ranges enclosed by the drawn contours”.  Independent Claims 8 and 14 include similar limitations to the allowable subject matter of Claim 1; and therefore, they are allowed for the same reason.  Dependent Claims 2-7, 9-13, 15, and 16-20 are allowable, because of their dependencies on the allowable base Claims 1, 8, and 14.  Accordingly, Claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Siamak Harandi/Primary Examiner, Art Unit 2662